Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
This Office Action is in response to Applicants’ Amendment and Remarks filed on 11/30/2020 in which claims 2-4 and 10-12 are cancelled, claims 1, 5, 7-9, 14, 21, 23 and 24 are amended to change the scope and breadth of the claims and claims 25-30 are newly added. In addition, claims 15 and 19 remain withdrawn as be directed towards non-elected invention.
Claims 1, 5-9, 13-15, 19 and 21-30 are pending in the instant application.
	Claims 1, 5-9, 13, 14 and 21-30 are examined on the merits herein.
Priority
The application claims benefit to provisional application US 62/446042 filed on 1/13/2017.
Withdrawn Rejections
withdrawn.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 13, 14 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Xiandai Shipin Keji, 2016, PTO-892), in view of Scarminio et al. (Food Res., 2012, PTO-892), further in view of Utami et al. (Biosci. Microb. Food Health, 2013, PTO-892), further in view of Han et al. (Nutr. Metab., 2008, PTO-892), further in view of Krupa-Kosak et al. (Brit. J. Nutr., 2010, PTO-892), further in view of Phillips et al. (Food Hydrocolloids, 2011, PTO-892), further in view of Carlson et al. (Foods, 2015, PTO-892), further in view of Villagran et al. (US 2013/06309384, reference of record).

Yan does not teach a prebiotic having three or more resistant starches and two or more non-starch polysaccharides, does not specifically teach green banana starch and does not teach the starch granule crystalline phenotypes.
Scarminio et al. teaches that Green dwarf banana flour has been chosen as a starch source because of the high content of resistant starch, whereas banana fruit is considered to be one of the few sources of this resistant starch available in an ordinary meal. In addition to the great value of resistant starch as a source of butyrate, resistant starch 2, a starch type present in green dwarf bananas, is also rich in amylose, which increases SCFA production and Bifidobacterium spp. and Lactobacillus spp. growth in the gut. (p. 208)
Utami et al. discloses that a diet comprising yacon starch as a prebiotic resulted in twofold greater concentration of cecal short-chain fatty acids (SCFAs) and a beneficial environment for microbiota, which included Lactobacillus acidophilus, Bifidobacterium pseudolongum, Bifidobacterium animalis and Barnesiella spp. (Abstract, p. 176)
Han et al. discloses that potato resistant starch is an effective prebiotic by promoting growth of beneficial bacteria and increasing levels of SCFA. (pp. 1, 7)

Phillips et al. discloses that the non-starch polysaccharide, acacia supergum, offers many advantages over commercial gum arabic when considered as a specific dietary fibre for supporting good health practices, specifically that acacia supergum produced an increase in SCFA production by beneficial bacterial fermentation. (Sec. 3, 4 and 6)
Carlson et al. discloses that partially hydrolyzed guar gum is an effective prebiotic, as demonstrated by promoting growth of Lactobacillus and Bifidobacterium and increasing the levels of SCFA. (Abstract, p. 354-355)
Villagran et al. discloses that Type B starches include those derived from potato and other tubers, beets, tapioca, yucca, and the like, and combinations thereof.  Type B starches have a low density crystalline structure and expand relatively quickly and efficiently in response to hydration.  Type A starches include those derived from corn (including corn meal), grain, wheat, rice, and the like, and combinations thereof.  Type A starches have tightly packed crystalline structures.  Because it is harder for moisture to penetrate Type A starches at the molecular level, they generally do not expand as quickly or as much as Type B starches, under similar conditions of temperature, pressure, and moisture level.  Type C starches are sometimes described as "high amylose" starches.  Type C starches include those derived from peas, chick peas, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the banana resistant starch used by Yan is derived from green or raw banana, based on the disclosure of Scarminio, wherein Scarminio teaches that it is the resistant starch from raw banana that has a prebiotic effect.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a prebiotic composition comprising resistant starches, specifically green banana, yacon, pea and/or potato resistant starches, and non-starch polysaccharides, specifically konjac glucomannan, acacia supergum and/or guar gum, thereby arriving at the instant invention. The combining of resistant starch and non-starch polysaccharides as a prebiotic is clearly taught as beneficial by Yan. Modifying Yan to add potato starch, pea starch, acacia supergum and/or guar gum, is prima facie obvious to produce a composition having the additive prebiotic benefits of the prior art for promoting beneficial bacteria growth and increasing SCFA. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see also MPEP § 2144.06(I))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition the combined prior art contains both A and B-type starch due to the presence of potato and pea starch, in view of the teaching of Villagran.
Applicant’s Examples, as well as the data presented in the affidavit of 5/8/2020 herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  The instant specification provides working examples detailing two prebiotic blends formulated as shakes: Example 1 - comprising pea, potato, banana, glucomannan, acacia gum and guar gum and Example 2 - comprising pea, potato, yacon, banana, glucomannan and acacia gum. Of these shakes, only Example 1 is tested for its’ prebiotic effect after ingestion by a cohort of subjects. (Example 3) Within Example 3, the prebiotic effect of the Example 1 shake is compared to a control cohort of subject receiving no prebiotic shake. Applicant argues that the Example 3 data shows that the instant prebiotic blend exhibits a synergistic prebiotic effect. Applicants’ argument is not persuasive because, as demonstrated by the disclosure of the above prior art references, all of potato starch, yacon starch, pea starch, green banana starch, acacia gum, konjac glucomannan and guar gum are known to be effective prebiotic carbohydrates and one would reasonably expect an additive prebiotic effect by blending lacking any prebiotics. The observed prebiotic effect in instant Example 3, specifically the data in Tables 3 and 4, could reasonably be due to any one, two, three or four of the instantly claimed carbohydrates, since they are all known to have  a prebiotic effect, and does not necessarily require the presence of the five carbohydrates instantly claimed. One of ordinary skill in the art cannot determine whether or not the instant blend is synergistic because there are no controls examining the prebiotic effect of the claimed carbohydrates individually or in smaller subsets of two or three carbohydrates, that would allow one of ordinary skill to determine whether the instant observed effect was indeed superadditive or simply an additive result of combining numerous known prebiotics. Moreover, assuming arguendo that a synergistic prebiotic effect is present for Example 1, this does not necessarily extend to Example 2 or any other blend encompassed by claim 1, because there is no data in the instant specification examining the prebiotic effect of any other composition besides that of Example 1.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)(MPEP § 716.02(d)) Applicants’ arguments of purported unexpected results are not commensurate in scope with that of the claimed invention.  
prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Examiner, Art Unit 1623